KAYNE ANDERSON MLP INVESTMENT COMPANY 717 Texas Avenue, Suite 3100 Houston, TX 77002 October 20, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0505 Re: KAYNE ANDERSON MLP INVESTMENT COMPANY (FILE NO. 811-21593) Kayne Anderson MLP Investment Company (the "Company"), in accordance with Rule 17g-1 under the Investment Company Act of 1940, as amended (the "1940 Act"), hereby provides the following in connection with the Company’s fidelity bond for the 2011-2012 year: 1. A copy of the renewal of the bond coverage for the Company (the "Bond") (attached as EX99-1). 2. A copy of the Board meeting resolutions of the Company, which were adopted by the Board, and a majority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Company (attached as EX99-2). The premium for the Bond was paid through the policy period ending on September 27, 2012. Please contact the undersigned at 713-493-2038 if you have any questions concerning this filing. Sincerely, /s/ Terry Hart Terry Hart Chief Financial Officer and Treasurer
